Case 3:19-bk-30431-SHB              Doc 38 Filed 05/09/19 Entered 05/09/19 14:48:03                           Desc
                                     Main Document    Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   NORTHERN DIVISION

IN RE: Mario Martelli Mosley                            *
                                                        *               #19-30431 - SHB
                                                        *               Chapter 13
--------------------------------------------------------------------------------------------------------------------

Notice is hereby given that:

A hearing will be held on the Chapter 13 Trustee’s Motion to Dismiss on June 5, 2019 at
9:00 a.m. at Courtroom 1C Howard H. Baker US Courthouse, 800 Market Street,
Knoxville, TN. 37902.

Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you do not want the court to grant the relief requested, you or your attorney must
attend this hearing. If you do not attend the hearing, the court may decide that you do
not oppose the relief sought in the motion and may enter and order granting that relief.


                       MOTION BY CHAPTER 13 TRUSTEE TO DISMISS


       The Chapter 13 Trustee moves to dismiss this case under 11 U.S.C. §1307 for
one or more of the following reasons:

_xx_ Approximate plan arrearage of $450.00 through May 10, 2019 with last
     Plan payment being receipted on April 17, 2019.

_xx_ Other: The debtor fails to meet the venue requirements of 28 U.S.C.
     §1408 since he has not been domiciled or maintained a business in the
     Eastern District of Tennessee for a one-hundred–and-eighty-day-period
     preceding the filing date February 18, 2019 of this case.

 xx     Other: Counsel has lost touch with debtor.

        For reasons, cited herein the Chapter 13 Trustee moves the Court for an order of
dismissal.
Case 3:19-bk-30431-SHB      Doc 38 Filed 05/09/19 Entered 05/09/19 14:48:03         Desc
                             Main Document    Page 2 of 2




                                         Respectfully submitted,
                                         s/Gwendolyn M. Kerney, (w/perm pgm)
                                         GWENDOLYN M. KERNEY, #07280
                                         Chapter 13 Trustee
                                         P.O. Box 228
                                         Knoxville, TN. 37901
                                         (865) 524-4995

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of this Motion and Notice of Hearing
have been mailed and/or electronically serviced on Mario Martelli Mosley (USM), 7815
Edwards Place Blvd., Corryton, TN 37721; and to Cynthia Lawson, (ECF); and to
Tiffany DiIorio, Attorney for United States Trustee, (ECF), this _9th__ day of May, 2019.

                                         s/Gwendolyn M. Kerney, by (w/perm pgm)
                                         GWENDOLYN M. KERNEY, #07280
